Citation Nr: 1234396	
Decision Date: 10/03/12    Archive Date: 10/11/12

DOCKET NO.  11-07 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for kidney disability.


REPRESENTATION

Appellant represented by:	Vaughn Simms, Agent


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from April 1955 to April 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran's notice of disagreement was received in February 2010.  A statement of the case was issued in March 2011, and a substantive appeal was received in March 2011. 

In a September 2012 statement, the Veteran's representative appears to suggest a connection between the Veteran's service-connected hiatal hernia and heart disease, dialysis issue, and hypertension.  The representative also referred to clear and unmistakable error involving a failure to separately rate an esophageal condition.  These matters are not before the Board and are hereby referred to the RO for clarification and any necessary action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At the Veteran's request, a Board videoconference hearing was scheduled in September 2012.  However, the RO informed the Board that the Veteran's representative had contacted the RO and reportedly explained that he had only recently been appointed (a VA Form 21-22a of record shows appointment in August 2012) and had not had an opportunity to review the record.  The RO informed that Board that a postponement was requested.  Under the circumstances, the Board finds that rescheduling of the Board videoconference hearing is appropriate to afford the Veteran the full benefit of his new representative.  

Accordingly, the case is REMANDED for the following actions:

The RO should afford the new representative an opportunity to review the claims file and should also schedule the Veteran for a Board videoconference hearing as requested in connection with his appeal.  After the hearing is conducted, or in the event the Veteran withdraws his hearing request or fails to report for a scheduled hearing, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



